Exhibit AMENDMENT NO. 1 TO CREDIT AGREEMENT THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of August 1, 2008, is made and entered into among WYNN RESORTS, LIMITED, a Nevada corporation (the “Borrower”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity, the “Administrative Agent”) on behalf of the Lenders (as hereinafter defined). RECITALS A.The Borrower and the Administrative Agent are parties to that certain Credit Agreement dated as of June 21, 2007 (as amended, modified or supplemented from time to time, the “Credit Agreement”) among the Borrower, the Administrative Agent, Deutsche Bank Securities Inc., as joint lead arranger and joint book running manager, Banc of America Securities LLC, as joint lead arranger and joint book running manager and Bank of America, N.A., as syndication agent, and the several banks and other financial institutions or entities from time to time parties thereto (the “Lenders”). B.The Borrower has requested that the Lenders agree, subject to the conditions and on the terms set forth in this Amendment, to (i) amend the restriction on assignment set forth in Section 10.07(b)(ii)(D) of the Credit Agreement pertaining to the assignment by a Lender of its interest in the Loan to Affiliates of the Borrower or direct or indirect holders of an Equity Interest in the Borrower in the limited manner set forth in Section 2 below and (ii) amend certain other provisions of the Credit Agreement as set forth herein. C.The Lenders are willing to amend the Credit Agreement, subject to the conditions and on the terms set forth below. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Borrower and the Administrative Agent on behalf of the Lenders agree as follows: 1.
